Citation Nr: 9931801	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-24 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The appellant was a member of the Army 
National Guard of Minnesota and served on active duty for 
training from August 1973 to December 1973.  In December 1996 
the Board REMANDED this case for additional development, and 
the case has subsequently been returned to the Board for 
appellate review.  



FINDINGS OF FACT

1.  The appellant's service consisted of a period of active 
duty for training.

2.  A bilateral foot disorder was not incurred or aggravated 
during the appellant's active duty for training.  

3.  Competent medical evidence has not been submitted which 
shows either a nexus between any currently diagnosed foot 
disorder and the appellant's active duty for training, or an 
in-service aggravation of any currently diagnosed foot 
disorder.

4.  The appellant is not a veteran for VA benefit purposes.  



CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
1110 (West 1991); 38 C.F.R. §§ 3.1(d), 3.6(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to various VA 
requests for the appellant's service records, reported that 
the appellant's records were unavailable.  All searches for 
alternative sources or records have been fruitless.  The 
Board finds that the RO has undertaken all possible 
development to obtain the appellant's service medical 
records.  While the absence of the appellant's service 
medical records is clearly not helpful to his claim, the 
absence of those records does not preclude the granting of 
the benefits sought on appeal. 

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, is reserved for veterans and their dependents and 
survivors.  See Laruan v. West, 11 Vet. App. 80, 85 (1998).  
As such, unless a claimant first demonstrates by a 
preponderance of the evidence that he or she is a 
"veteran," or that the person upon whose military service 
the claim is predicated has "veteran status," the laws 
administered by the Secretary and the resources of the VA are 
not applicable or available.  See Laruan, 11 Vet. App. At 84-
86 (1998).  Veteran status must be shown for each period of 
service upon which the claim of entitlement to service 
connection is based.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).  
The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  See 
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 1998; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  

Once a claimant has carried his or her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In other words, a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, service connection will be awarded for a pre-
existing disease or injury which is aggravated during 
service.  Such disease or injury will be considered to have 
been aggravated where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).  The United States Court of Veterans Appeals 
(Court) has held that intermittent or temporary flare-ups of 
a pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  In addition, under 38 U.S.C.A. §§ 1111, 1131 
(West 1991), a "veteran" is afforded a presumption of sound 
physical condition upon entry into service, except for any 
defects noted as the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See 38 C.F.R. 
§ 3.304 (1999); see also Monroe v. Brown, 4 Vet. App. 513, 
515 (1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  

With respect to the evidence of record, the appellant's DD 
214 and NGB form 22 (Report of Separation and Record of 
Service in the Army National Guard of Minnesota and as a 
Reserve of the Army) show the appellant was a member of the 
Army National Guard of Minnesota and served on active duty 
for training from August 1973 to December 1973.  He was 
discharged from his service for failure to meet enlistment 
standards due to medical reasons.  At present, the appellant 
contends he currently suffers from a bilateral foot disorder 
which was incurred or aggravated during his period of active 
duty for training, and, in support of his claim, he has 
submitted a copy of a DD form 689 (Individual Sick Slip) 
dated November 1973 which indicates the appellant was seen 
for problems with his feet.

With respect to the post service evidence of record, this 
evidence includes medical records from the Winona Foot Clinic 
and William E. Hanson, DPM, dated from November 1988 to June 
1998, which basically describe the treatment the appellant 
received during this period of time for problems with his 
feet.  Specifically, these records shows the appellant was 
first examined in November 1988 for severe pain due to 
nucleated keratomas under the 1st, 4th and 5th metatarsal heads 
of the left foot and 3rd and 5th metatarsal heads of the right 
foot.  These records also show that in January 1989 he 
underwent elevating osteotomies on the 1st and 5th metatarsal 
heads of the left foot, in July 1989 he underwent elevating 
osteotomies on the 4th metatarsal head of the left foot and 
3rd metatarsal head of the right foot, and in February 1992 
he underwent elevating osteotomies on the 5th metatarsal head 
of the right foot with arthroplasties of the proximal 
phalangeal head for the 3rd, 4th and 5th toes.

An August 1994 VA examination report reveals the appellant 
reported that, when he began his basic training in the 
National Guard, he experienced pain in the bottom of both 
feet with walking or marching.  He also reported having his 
feet examined during his service and being switched from his 
regular platoon to what he described as a convalescent 
platoon, until eventually he was discharged medically for his 
feet problems.  Upon examination, he presented evidence of 
surgical changes consistent with hammertoe repairs, and large 
firm calluses tender to palpation over the 1st and 5th 
metatarsal heads of each foot with some mild tenderness to 
palpation across the area of the metatarsal heads.  However, 
he did not have tenderness to palpation along the arches or 
heels and his longitudinal arches appeared normal in contour 
in the standing and lying position.  And, upon x-ray 
examination, he revealed evidence of status post previous 
multiple fractures to both feet, and evidence of surgical 
excision of distal portion of the right 5th proximal phalanx 
with subluxation; otherwise, no acute fractures and well 
maintained joint spaces were noted. 

A December 1998 VA examination report shows the appellant 
reported he did not have any problems with his feet prior to 
his service, but that soon after he began his basic training 
with the National Guard, he developed pain in both feet on 
marching or walking.  At the time of the exam, he continued 
to have pain in both feet, was unable to stand for more than 
5 or 10 minutes at a time, could not walk more than 100 
yards, and had to use a cane frequently.  Upon examination, 
he was diagnosed with pes planus (transversal arches) 
bilaterally, status post multiple podiatric surgeries, 
diabetes mellitus, and morbid obesity.   

Lastly, the record includes a May 1999 VA medical opinion 
indicating that, inasmuch as the appellant's service records 
were not available, one would had to assume his flat feet 
condition, which disqualified him from service, had been pre-
existent.  The examiner further noted that it could not be 
believed that his pes planus developed as soon as he began 
basic training, which was almost within a few days.  The pain 
in the appellant's feet was deemed to have been caused by the 
exercise requirements of his training and the extended 
marching, but his basic problem of flat feet was deemed to be 
pre-existing. 

After a review of the evidence, the Board finds that the 
presumption of soundness under 38 U.S.C.A. § 1111 is not for 
application in this case because the appellant must first 
establish he has "veteran" status.  In addition, even 
assuming in fact that the evidence supports he has 
"veteran" status, the May 1999 VA medical opinion indicates 
the appellant's bilateral foot disorder pre-existed his 
period of service.  In this regard, the appellant is not 
shown to be competent to offer a medical opinion as to 
whether a diagnosed foot disorder existed prior to service or 
to the aggravation of a preexisting disability during 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While a 
appellant can report his symptoms, his statements as to the 
cause of a diagnosed disorder or of any claimed aggravation 
of his bilateral foot disorder must be supported by competent 
medical evidence, not merely allegations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).

Furthermore, the Board finds that the evidence of record does 
not support the conclusion that the appellant's pre-existing 
bilateral foot disorder was aggravated during his period of 
active duty for training.  The Board acknowledges that the 
appellant has submitted a copy of a DD form 689 (Individual 
Sick Slip) dated November 1973 indicating the appellant was 
seen for problems with his feet.  However, this evidence is 
deemed by the Board to constitute an intermittent or 
temporary flare-up of his a pre-existing bilateral foot 
disorder, and not a permanent worsening of the underlying 
condition, see Hunt v. Derwinski, 1 Vet. App. at 297; see 
also Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994), since no 
medical evidence was submitted which demonstrates that such 
treatment constituted a permanent increase in severity of the 
preexisting disorder.  

Moreover, the Board finds the evidence of record fails to 
show a continuity of the appellant's bilateral foot 
symptomatology from his discharge from service in 1973 to 
1988 (the date of the earliest medical evidence of record 
showing any foot symptomatology), which is more than 10 years 
after the appellant's discharge from active duty for 
training.  As such, the Board finds that the evidence of 
record neither shows that the appellant's pre-existing 
bilateral foot disorder was aggravated during his period of 
active duty for training, nor otherwise links the severity of 
his current bilateral disorder to his period of active duty 
for training.

Therefore the Board finds that the appellant has not shown 
that he is disabled from a disease or injury incurred or 
aggravated in the line of duty.  As such, he has not 
established that he is a "veteran." See 38 U.S.C.A. § 101 
(West 1991); 38 C.F.R. § 3.6 1998; Laruan v. West, 11 Vet. 
App. 80 (1998); Paulson v. Brown, 7 Vet. App. 466 (1995).  
And, as the appellant does not have a cognizable claim for VA 
benefits, his claim is denied.  See Paulson, supra.

While the Board is sympathetic to the appellant's assertions 
that he faithfully served his country and that the Board 
should perform a liberal and compassionate review of the 
regulations governing the present appeal, the Board is 
constrained to apply the law and regulations of the 
Department and is not free to ignore the requirements set 
forth therein.  See 38 U.S.C.A. § 7104(c) (West 1991).  
Lastly, while the appellant has urged that reasonable doubt 
be resolved in his favor, the provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 are only applicable to 
individuals who have established their status as a 
"claimant," or in this case, status as a "veteran."  As 
such, the doctrine of reasonable doubt is not for application 
in this case.  





ORDER

Service connection for a bilateral foot disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

